Citation Nr: 0105736	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  98-12 852	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right shoulder surgery, currently rated 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from July 1977 to July 1980.  
This appeal arises from a February 1998 rating decision, 
which denied entitlement to a rating in excess of 40 percent 
for postoperative residuals of right shoulder surgery.  


FINDINGS OF FACT

1.  The veteran's service-connected disability arising from 
postoperative residuals of right shoulder surgery is 
manifested by pain, some limitation of motion, slight muscle 
atrophy and loss of right arm muscle mass and strength, and 
neurological deficit.  

2.  Severe incomplete paralysis of all radicular nerve groups 
of the right upper extremity is not shown.  


CONCLUSION OF LAW

A rating in excess of 40 percent for postoperative residuals 
of right shoulder surgery is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic 
Codes 5201, 5202, and 8513 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

During service in 1979, the veteran underwent an arthroplasty 
for treatment of recurrent dislocation of the right shoulder.  
On VA examination in September 1980, a right brachial plexus 
injury was identified, and the RO thereafter evaluated the 
postoperative status, right shoulder disorder on the basis of 
neurological deficit.  

In a written statement, dated in May 1997, the veteran 
submitted a claim for an increased rating for his service-
connected postoperative residuals of right shoulder surgery.  
With his written statement, the veteran submitted a letter, 
also dated in May 1997, from West Columbus Medical Center.  A 
health care provider indicated in the letter from West 
Columbus Medical Center that there was measurable atrophy in 
the muscles of the veteran's right upper arm, strength and 
sensory deficit in the right hand ulnar nerve distribution, 
and subjective pain with paresthesias of the posterior 
shoulder region and right upper extremity.  

On VA examination in June 1997, the veteran gave a history of 
dislocating his right shoulder in a fall during service in 
1977.  He experienced subsequent, multiple shoulder 
dislocations.  He underwent right shoulder surgery in 1979.  
The veteran complained of loss of muscle tone in his right 
arm, with severe, chronic pain in his right shoulder which is 
so severe that it interferes with his sleep.  He reported 
that he feels pain all the way to his neck.  He further 
indicated that he has night pain, pain at rest, and pain on 
undertaking any motion of his right shoulder away from his 
body, twisting his arm, or with lifting.  The veteran 
explained that he is right-handed, he expressed his belief 
that he has lost muscle mass in his right arm, and he has 
numbness over the fourth and fifth fingers of his right hand.  
He stated that he continues to supervise construction work 
despite his pain.  On clinical evaluation, a large, well-
healed five inch scar was seen over his anterior right 
shoulder.  The scar was not sensitive or tender, but there 
was tenderness on palpation anteriorly, and to a lesser 
extent, posteriorly from the right shoulder to the right 
deltoid.  The examiner further noted that, although the 
veteran is right-handed, it is obvious that he has slightly 
less muscle mass in his right arm than in his left arm.  The 
circumference of the left biceps was 15 inches, as compared 
to the circumference of the right biceps, which was 14 and 1/4 
inches.  The veteran was estimated to have 4/5 strength in 
his right arm.  The examiner also noted that the veteran had 
marked, reduced sensation in the ulnar nerve distribution to 
the hand.  He could carry forward or lift his right shoulder 
to 30 degrees before evincing severe pain.  Extension was to 
15 degrees before severe pain developed.  Internal rotation 
was accomplished to 80 degrees, external rotation was 
accomplished to 60 degrees, and abduction was to 50 degrees 
without severe pain.  The veteran was described as having 
fairly good right hand grip strength, but his grip strength 
was not as strong as with the left hand.  Reflexes and pulses 
of the upper extremities were physiologic.  The examiner's 
diagnosis was postoperative status right shoulder injury, 
with recurrent dislocations and anterior subluxation, and 
residual brachioplexus injury to the right shoulder, with 
weakness, atrophy, and paresthesias, with pain on motion.  

On VA x-ray study of the veteran's right shoulder in June 
1997, it was reported that the right shoulder showed changes 
resulting from what was thought to be an anterior 
capsulorrhaphy, with a screw projected in the region of the 
anterior inferior glenoid.  No other abnormalities were 
identified.  

A report of a June 1997 magnetic resonance imaging (MRI) 
examination by G. William Eason, M.D., of Whiteville Medical 
Associates, was associated with the claims folder in 
September 1997.  As regards the veteran's right shoulder, Dr. 
Eason opined that the rotator cuff appeared to be intact.  
The veteran's surgical history, as previously reported to Dr. 
Eason, was thought to account for a metallic artifact seen in 
the area of the inferior glenohumeral joint.  There was no 
evidence of tendonitis or abnormal joint effusion.  Dr. Eason 
further noted that there was no significant spur development 
or pannus formation in the acromioclavicular joint, and no 
evidence of a subarticular fracture in the visualized 
portions of the humeral head.  

A report of a nerve conduction study in June 1997, by Aaron 
R. Allen, M.D., of the Southeastern Regional Medical Center, 
was associated with the claims folder in September 1997.  Dr. 
Allen observed that the veteran's electromyogram (EMG) 
evaluation showed giant motor units in the hypothenar muscle.  
Dr. Allen opined that this might be indicative of prior 
denervation and re-enervation in the ulnar nerve.  The ulnar 
nerve itself showed evidence of a decline in velocity between 
the axilla and below the elbow.  The more significant loss of 
amplitude was noted from Erb's point to the axilla, but Dr. 
Allen indicated that this was indicative of what appeared to 
be chronic ulnar nerve dysfunction.  Dr. Allen concluded that 
the veteran's complaints of increasing recent right shoulder 
problems could not be explained on the basis of the current 
examination.  Dr. Allen opined that the changes he had 
observed on examination of the veteran were chronic or old 
changes.  

A report of an x-ray study of the veteran's right shoulder at 
Columbus County Hospital, dated in June 1997, was also added 
to the claims folder in September 1997.  James E. Shearer, 
M.D. and Douglas G. Burnette, M.D., reported that two views 
of the right shoulder revealed an orthopedic screw along the 
anterior inferior rim of the glenoid fossa.  There were what 
were described as mild degenerative changes present, with 
mild joint space narrowing along the glenohumeral 
relationship.  The examiners indicated that, no evidence of 
acute bony fracture, dislocation or subluxation was seen.  
There were no abnormal calcific densities within the soft 
tissues.  The impression was of an orthopedic screw along the 
rim of the glenoid fossa, with no bony abnormalities.  

Records of VA medical treatment of the veteran, dating from 
April 1997 to November 1998, were subsequently associated 
with the claims folder.  The medical records include a 
February 1998 medical progress note, in which the veteran 
complained of increasing weakness in the muscles of his right 
arm.  He gave a history of increased pain after injuring his 
arm and shoulder while exercising.  

In May 1998, the veteran submitted copies of records of 
medical treatment, dating from March 1985 to April 1997.  
These records included a report of a July 1986 VA EMG 
evaluation.  The examiner's impression included slow 
segmental motor conduction study in the right ulnar nerve, 
which was thought to be compatible with ulnar nerve 
neuropathy.  

Records of medical treatment of the veteran at Columbus 
Physical Therapy Associates, dating from May 1998 to June 
1998, showed that the veteran was undergoing physical 
therapy, including right shoulder therapy.  

On official examination of the veteran's right shoulder in 
July 2000, he gave a history of falling out of his bunk and 
sustaining an anterior dislocation of his right shoulder.  
The shoulder was put back into place, but it subluxed 
spontaneously several times.  In 1979, he underwent shoulder 
surgery, with placement of a screw.  This prevented further 
subluxations, and the veteran reported that, over the years, 
he had been able to work with some pain in his shoulder and 
some intermittent paresthesia down his arm in an ulnar 
distribution.  In the last five years, he has begun 
experiencing increased pain in areas which included the right 
shoulder and trapezius region.  He has noticed increasing 
numbness and weakness in the third finger through the fifth 
finger of his right hand.  At times, his fingers feel drawn 
up if he uses his right extremity for any length of time.  He 
also experiences fasciculations in those digits.  He has 
sharp, shooting pains along the medial aspect of the humerus 
epicondyle, as well as considerable pain in the trapezius 
region on the right, and what he described as some radiation 
of pain up the neck and into the posterior skull.  Activities 
such as writing induce pain in his neck and shoulder.  He 
hears and feels grinding and popping in his shoulder.  His 
elbow seems to lock in position from time to time , 
especially when pain occurs in the medial epicondyle.  He has 
also noticed that his right biceps is smaller than his left 
biceps, but he denied overall increased weakness in his right 
arm.  The examiner indicated that review of the veteran's 
records prior to the examination showed slow segmental motor 
conduction study, and it was indicated that he has right 
ulnar nerve pathology compatible with ulnar neuropathy.  MRI 
evaluation of the right shoulder was described as suboptimal 
due to the artifact generated by the metallic screw, but 
there was pannus formation involving the acromial clavicular 
joint, without defined impingement.  On clinical evaluation, 
the examining physician reported that there was obvious 
muscle atrophy of the veteran's right biceps musculature in 
circumference, with the right biceps measuring 36 
centimeters, and the left biceps measuring 39 centimeters.  
The veteran's right shoulder demonstrated full range of 
motion, with flexion to 180 degrees.  The right shoulder 
demonstrated 120 degrees of abduction before pain, with 
external and internal rotation of 90 degrees.  Crepitus was 
appreciated over the joint.  There was no effusion.  There 
was pain with the right shoulder's range of motion, but there 
was no fatigue, weakness, or fatigability.  Motor strength of 
the right upper extremity was 5/5 in all muscle groups, but 
less than compared with the left upper extremity.  Biceps 
reflexes were flat.  Grip strength was 5/5, but less on the 
right.  The veteran had full range of motion of the elbows 
bilaterally, and there was no upper extremity bony deformity, 
tenderness or pain.  Sensory capacity was described as intact 
over the entire right upper extremity, but the veteran 
reported decreased sensation to light touch over the dorsal 
and palmar aspect of the third finger through the fifth 
finger.  The examiner's diagnoses included ulnar neuropathy 
as a result of impingement secondary to trauma.  The examiner 
noted the veteran's complaints of loss of muscle mass in his 
right biceps muscle and decreased right arm strength, as well 
as pain increasing in intensity and frequency.  The examiner 
also noted the veteran's reports of weakness, fatigability 
and pain with flareups on repeated use of right shoulder.  
The examiner indicated that the veteran should avoid overhead 
reaching, and repeated lifting of objects weighing over 50 
pounds.  

A report of a VA x-ray study of the veteran's right shoulder 
in July 2000 included the examiner's assessment of a single 
orthopedic screw within the glenoid process, with no acute 
fracture, dislocation or other abnormality.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The Board of Veterans' Appeals (Board) notes that the 
disability manifested by the veteran's postoperative 
residuals of right shoulder surgery is currently rated at 40 
percent under Diagnostic Code 8513.  In the initial rating 
decision assigning the current 40 percent rating, the RO 
indicated that the rating under Diagnostic Code 8513 was 
assigned because the medical evidence shows involvement of 
all radicular nerve groups of the veteran's right shoulder, 
right elbow, right wrist, and the fingers of his right hand.  

The clinical findings indicate that the veteran's service-
connected right shoulder disorder is manifested by some 
degree of limitation of motion of the right shoulder, muscle 
atrophy, and neurological deficit.  Diagnostic Codes 5200 
through 5203 govern disability ratings for the shoulder and 
the arm based upon limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5203 (2000).  Diagnostic Code 
5200 governs disability ratings where there is ankylosis of 
the scapulohumeral articulation, and Diagnostic Code 5203 
governs impairment of the clavicle or scapula.  Neither 
Diagnostic Code 5200 nor Diagnostic Code 5203 is applicable 
in this case because there is no medical evidence of 
ankylosis of the scapulohumeral articulation or impairment of 
the clavicle or scapula.  

Under Diagnostic Code 5201, the maximum disability rating 
available is 40 percent.  Such a rating is warranted where 
motion of the major shoulder is limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000).  
Diagnostic Code 5201 does not provide a rating higher than 
the current 40 percent rating, and it is further noted that 
the evidence does not show that the veteran's right shoulder 
motion is limited to 25 degrees from his side.  

Under Diagnostic Code 5202, a 30 percent rating is the 
maximum rating available for recurrent dislocation of the 
scapulohumeral joint of the major upper extremity, with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2000).  It is also noted that the evidence does 
not indicate that the veteran is continuing to experience 
recurrent dislocations of his right shoulder.  

As regards neurological deficit, under Diagnostic Code 8513, 
a 40 percent rating is warranted for moderate, incomplete 
paralysis of all radicular nerve groups of the major upper 
extremity.  A 70 percent rating requires severe incomplete 
paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513 
(2000).  

The RO has found that the postoperative status right shoulder 
disorder is most appropriately evaluated under Diagnostic 
Code 8513, as this Diagnostic Code provides a basis for a 
higher schedular rating.  On the recent official examination, 
sensory impairment was limited to decreased sensation to 
light and touch over the third, fourth and fifth fingers.  
There was atrophy of the right biceps muscle.  However, as 
regards motor impairment, there was full muscle strength in 
all muscle groups of the right upper extremity.  Strength in 
the right upper extremity was nevertheless noted to be less 
than in the left upper extremity.  Given the foregoing and 
the absence of clinical findings indicating severe incomplete 
paralysis of all radicular nerve groups of the veteran's 
right upper extremity, the Board concludes that a rating in 
excess of 40 percent under Diagnostic Code 8513 is not 
warranted.  Accordingly, the claim for a rating in excess of 
40 percent for the veteran's service-connected postoperative 
residuals of right shoulder surgery must be denied.  


ORDER

Entitlement to a rating in excess of 40 percent for 
postoperative residuals of right shoulder surgery is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

